Order entered February 28, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-13-00376-CR

                                  JOE HENRY MACK, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law No. 2
                                       Collin County, Texas
                               Trial Court Cause No. 002-80956-2013

                                            ORDER
         The Court REINSTATES this appeal.
         On February 13, 2014, we ordered Robert Hultkrantz removed as appellant’s appointed
attorney and ordered the trial court to appoint new counsel to represent appellant in this appeal.
We have received the trial court’s order appointing Bo Kalabus as appellant’s new attorney.
         We DIRECT the Clerk to list Bo Kalabus as appellant’s appointed attorney of record.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this
order.
         We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE